      Case 1:19-cr-10115-PBS Document 337 Filed 06/17/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

      V.
                                                      Case No. 19-cr-10115-PBS

DAVINAISACKSON,

                       Defendant.




  DEFENDANT DAVINA ISACKSON'S ASSENTED-TO MOTION FOR LEAVE TO
     FILE MOTION TO PERMIT LIMITED INTERNATIONAL TRAVEL TO
                           BARCELONA. SPAIN UNDER SEAL

       Pursuant to Local Rule 7.2, Defendant Davina Isackson hereby moves for leave to file
her Motion to Permit Limited International Travel to Barcelona, Spain under seal.
        In support hereof, Ms. Isackson represents that her Motion to Permit Limited
International Travel to Barcelona, Spain will include certain sensitive information concerning
the well-being and whereabouts ofher two sons, one ofwhom is underage. Given the intense
media scrutiny over Ms. Isackson's case, in particular, and other cases related to the
Government's "Varsity Blues" prosecution, in general, Ms. Isackson fears that her sons could
 be subjected to unnecessary and unfair media scrutiny even though they have nothing to do with
 this case. Ifthis motion is allowed, Ms. Isackson will file unredacted copies ofthe Motion to
 Permit Limited International Travel to Barcelona, Spain under seal with the Court.
           The Government has assented to thismotion.



                                                             G /'7


                                                  1            /is?cl€t(X^3 '

                                                                               dUUUA.
